



Exhibit 10.2
CONSULTING PROJECT AGREEMENT
This Consulting Project Agreement (“Project Agreement”), effective September 1,
2016, is made by and between A. Schulman, Inc. (“Company”) and David C. Minc
(“Consultant”) (Company and Consultant are referred to herein individually as a
“Party” and collectively as the “Parties”). WHEREAS, Consultant was the
Company’s EVP & CLO and possesses specialized expertise, professional knowledge
and experience regarding the Company;
WHEREAS, Company wishes to retain Consultant to assist Company as an attorney in
connection with certain litigation and other projects; and
WHEREAS, Consultant is willing and desires to perform such services for Company
under the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereby agree as follows:
1.Consulting Services.
1.Consultant’s employment with the Company terminated effective August 31 ,
2016.
2.Consultant will make himself available to Company to provide consulting
services as an attorney (the “Services”) in connection with certain litigation
matters and other specific projects as identified from time to time by the
Company’s CEO and CLO and accepted by the Consultant (the “Projects”). A list of
the Projects will be maintained on Exhibit A, List of Projects, attached hereto
initially and updated by the parties from time to time.
2.Compensation. As compensation for the Services during the Term (as herein
defined), Company shall pay Consultant a monthly retainer of Twenty Thousand
Dollars ($20,000.00), subject to the terms, conditions, and manner and time of
payment as set forth in Exhibit B attached hereto. Consultant shall use
Consultant’s commercially reasonable efforts to perform all Services on behalf
of Company in a timely, competent, diligent, professional manner to the best of
Consultant’s ability.
3.Expenses. Consultant will be entitled to reimbursement for reasonable travel
expenses incurred at the request of Company and for other incidental, reasonable
and verifiable out-of-pocket expenses (such as long distance telephone, mailing
expenses and special office supplies, but not including any overhead or ordinary
office expenses) incurred by Consultant in and necessary for the performance of
Consultant’s Services, subject to the terms, conditions, and manner and time of
payment as set forth in Exhibit B.
4.Laptop & Phone. Company will make fully available to Consultant use of Company
issue laptop, mobile phone and access to Company email systems for the full term
of the Project Agreement, provided that Consultant will not have access to
Company share drives or internal data systems.
5.Records and Reports. Consultant will make fully available to Company all
information relating to the Services performed under this Project Agreement and
Consultant shall provide Company with such oral or written reports thereon as
Company may reasonably request from time to time. All documents or materials of
any kind and in whatever form stored, whether written, electronic, optical,
magnetic, photographic, audio, audiovisual, digital or other form, prepared by
Consultant in performing Services under this Project Agreement and all
proprietary rights therein shall be the exclusive property of Company, and the
same shall be turned over to Company immediately upon the expiration or
termination of this Project Agreement without Consultant’s retention of any
copies thereof.
6.Confidentiality. The term “Confidential Information” may include by way of
example but without limitation, trade secrets under applicable law, non-public
financial information, internal projections, forecasts, budgets and financial
plans, marketing and advertising strategies, plans and budgets and planned
product or service offerings, release and announcement dates, valuations of
intangible and tangible assets, research and development objectives, product
ideas and developments, data, designs, sketches, photographs, drawings, report
formulae, test methods, product compositions, know-how (experience), product
and/or manufacturing specifications, product or component samples, customer,
vendor, licensor relationships, manufacturing services, modifications and design
of hardware and other equipment, marketing studies concerning competitors and
their products and services, product studies, findings, inventions, and
marketing ideas.





--------------------------------------------------------------------------------





1.Exceptions to Confidential Information. Confidential Information shall not
include information, materials or documents that: (a) are or become generally
available to the public other than as a result of disclosure by Consultant in
violation of this or another obligation of confidentiality, (b) become available
from a third-party entitled to disclose such information, materials or
documents; (c) were known to Consultant before disclosure by Company, as
evidenced by corroborated written records, or (d) Consultant can show by
corroborated written records was developed by Consultant independently of and
without reference to the Confidential Information received from the Company.
Confidential Information shall not be deemed to be public within this
Section 6.1 merely because such information is embraced by more general
information in the public domain or in Consultant’s possession or by a single
disclosure containing part but not all of the information.
2.Treatment of Confidential Information. Consultant will keep in strict
confidence, will exercise best efforts to assure safekeeping, and will not, at
any time during the Term of this Project Agreement or thereafter, except as
pre-approved in writing by an authorized officer of Company, directly or
indirectly, disclose, furnish, disseminate, distribute, make available, use,
copy, duplicate, transfer or remove any: (a) Confidential Information of Company
and its subsidiaries, parent(s) or other affiliate(s), or (b) Confidential
Information of their customers, vendors, licensors, licensees or suppliers or
other information that has not been the subject of public disclosure or which
Company is obligated to keep confidential. Disclosure of Confidential
Information as required by law or court order to any state, local or federal
government or agency thereof shall not be deemed a breach of the Project
Agreement, provided that Consultant uses reasonable efforts to minimize the
disclosure and consults with and assists Company in obtaining a protective order
for the Confidential Information.
3.Reporting of Unauthorized Use. Consultant shall promptly notify Company in
writing of any facts which may come to Consultant’s attention indicating or
suggesting that any unauthorized person may have become aware of or obtained or
may be using any portion of Confidential Information or is or may be soliciting
or attempting to acquire any portions of Confidential Information without
authorization from Company to do so.
4.Return of Property. Within ten (10) days after termination of this Project
Agreement or at any other time upon request of Company, Consultant shall deliver
to Company all Documentation (as defined in Section 8 below), Confidential
Information, records and reports under Section 5 and property, information, data
or other materials of Company either developed by or supplied to Consultant
under this Project Agreement or through his prior employment with the Company,
including the originals and all copies thereof in whatever and all forms stored,
except this Project Agreement and those materials made generally available to
the public by Company without restriction. Consultant shall certify in writing
when all such materials have been delivered to Company. In the event that
Consultant does not deliver any of such materials, Company shall have the right
to charge Consultant for all reasonable damages, costs, attorneys' fees and
other expenses incurred in searching for, taking, removing and/or recovering
such property.
7.Disclosure of Inventions. Consultant shall disclose fully and promptly to
Company in writing any and all discoveries, inventions and know how, whether or
not patentable and whether or not reduced to practice, including any and all
test data, findings, designs, machines, devices, apparatus, compositions,
manufacturing methods or processes, software and/or any improvements of the
foregoing, made, conceived, discovered or developed by Consultant, whether alone
or in conjunction with others, which arise in any way from, during or as a
result of the performance of Consultant’s Services to Company under this or any
other Project Agreement, or which are derived from, are based upon or utilize in
any way any information data, materials or products belonging to Company,
whether during or after the termination of this Project Agreement (hereinafter
all the foregoing discoveries, inventions and know how being collectively
referred to as the “Covered Inventions”).
8.Ownership of Inventions and Documentation. All Covered Inventions and any and
all trademarks, service marks, trade dress or the like relating thereto and
documentation or other tangible media, in whatever form stored, generated
pursuant to this Project Agreement (collectively, "Documentation") shall be
owned solely and exclusively by Company. Consultant agrees that, to the maximum
extent permitted by law, any and all Documentation, including, without
limitation, the records and reports of Section 5, are “works made for hire”
under the United States Copyright Act (17 U.S.C. § 101 et seq.) for which
Company shall be deemed the author. Consultant agrees, without further
compensation, to assign to Company, or to Company’s designee, Consultant’s
entire right, title and interest in and to all Covered Inventions and
Documentation to the extent that any person, entity, or judicial or
administrative body challenges any Documentation as a work made for hire
authored by Company. Consultant further agrees, upon Company’s request, to
execute any and all patent, trademark registration and copyright registration
applications, powers of attorney, affidavits, assignments and/or other documents
reasonably deemed necessary or desirable by Company to acknowledge, confirm,
perfect, secure or support the conveyance of title in any of the Covered
Inventions or





--------------------------------------------------------------------------------





Documentation to Company as contemplated hereby, or to record the same in any
country of the world, or to apply for or secure patent, trademark or copyright
protection in any country of the world, or to claim priority therefor, or to
enforce the rights therein in any court or other proceeding, whether during the
term of this Project Agreement or at any time thereafter, and to testify or
otherwise assist and cooperate with Company and its agents and attorneys in
connection therewith at Company’s expense. All reasonable costs and expenses of
Consultant incurred in connection with his compliance with this Section 8 shall
be borne solely by Company.
9.Term. This Project Agreement shall become effective as of the date first
written above and shall continue for the later of the second anniversary of the
effective date or the substantial conclusion of the Lucent quality litigation
matter, such period of time being the "Initial Term." This Project Agreement may
be extended by the Company, with Consultant’s consent, for an additional one
year term, such period of time being the “Renewal Term.” The Initial Term and
Renewal Term shall be referred to collectively as the “Term.” For purposes
hereof, the Lucent quality litigation matter shall be considered to be
substantially concluded upon the first to occur of any of the following: (a)
entry by all parties into a binding settlement agreement resolving all matters
material to the litigation, (b) entry of a final, nonappealable judgment by the
court having jurisdiction over the matter, (c) 90 days after conclusion to a
final verdict of a trial in the matter, or (d) mutual agreement by Consultant
and the Company that the matter has substantially concluded.
10.Termination. (a) Consultant or Company may terminate this Project Agreement
for any reason upon thirty (30) days written notice following the Initial Term,
(b) if Consultant should die during the Term, Consultant’s obligations and the
Company’s obligations hereunder (other than pro rata payment of compensation to
Consultant’s beneficiary through the date of Consultant’s death) shall terminate
as of his death, and (c) in the event that either party shall materially breach
or shall be unable or unwilling to perform any of its obligations under this
Project Agreement, the aggrieved party shall notify the other in writing, and if
such breach is not cured or curable within ten (10) days of receipt of notice,
the aggrieved party may, at its option, terminate this Project Agreement
immediately by written notice. The obligations of Consultant under Sections 5,
6, 7 and 8 of this Project Agreement shall survive termination or expiration,
irrespective of the reason for termination or expiration other than Consultant’s
death, and specifically shall remain binding irrespective of any breach or
claimed breach of any obligation by Company.
11.No License. This Project Agreement shall not be construed to grant and does
not grant to Consultant any right or license with respect to any invention,
patent, trade secret, know-how, trademark, copyright, confidential information,
Covered Invention, Documentation or Confidential Information of Company (apart
from the right to make necessary use of the same in rendering Consultant’s
Services hereunder).
12.Irreparable Injury. In recognition of the fact that irreparable injury will
result to Company in the event of Consultant’s failure to adhere to the
obligations of Sections 5 through 8 (inclusive) of this Project Agreement, for
which Consultant acknowledges that there will be no adequate remedy at law, in
addition to all other remedies provided by law or in equity, Company shall be
entitled to appropriate specific performance and/or injunctive relief to enforce
the performance of such obligations by Consultant.
13.Independent Contractor. Consultant’s relationship to Company during the Term
of this Project Agreement shall be that of an independent attorney, consultant
and contractor, and not as an employee or agent. Consultant may not make any
commitments, or bind or purport to bind or represent Company or any of its
affiliates in any manner either as its agent or in any other capacity.
Consultant shall be responsible for any claims, damages and suits resulting from
the negligence or improper performance of Consultant’s obligations hereunder.
Consultant shall accept full, exclusive liability and responsibility for the
payment of any and all taxes or contributions or other sums payable for Workers
or Unemployment Compensation or insurance and old-age retirement benefits, as
well as all other federal, state or local taxes payable by reason of
Consultant’s receipt of compensation in return for Consultant’s Services
hereunder and for the preparation and filing of all related tax returns.
14.Assignment of Project Agreement. This Project Agreement is personal to
Consultant, and neither this Project Agreement nor any of Consultant’s
obligations hereunder to perform Services may be assigned or delegated by
Consultant to anyone else.
15.No Waiver. The failure of either party to object to or take action with
regard to any breach or noncompliance with any provision of this Project
Agreement shall not be construed as a waiver or modification of that or any
other provision, or a waiver of any remedy for the breach or noncompliance.
16.Severability. If any provision of this Project Agreement should be determined
by any court of competent jurisdiction to be invalid, this Project Agreement
shall be interpreted as if such provision was not contained herein, and such
determination shall not otherwise affect the validity of any other Provisions.
This and all other





--------------------------------------------------------------------------------





provisions of this Project Agreement shall be and remain applicable as provided
herein, irrespective of any termination of this Project Agreement, whether by
Company or by Consultant, voluntary or involuntary, or for cause or without
cause, and irrespective of any other termination or expiration of this or any
other written or oral agreement or arrangement (or any extensions thereof) with
Company.
17.Applicable Law. This Project Agreement shall be governed by, and construed in
accordance with, the internal, substantive laws of the State of Ohio. Consultant
agrees that the state and federal courts located in the State of Ohio shall have
jurisdiction in any action, suit or proceeding against Consultant based on or
arising out of this Project Agreement and Consultant hereby: (a) submits to the
personal jurisdiction of such courts; (b) consents to service of process in
connection with any action, suit or proceeding against Consultant; and (c)
waives any other requirement (whether imposed by statute, rule of court or
otherwise) with respect to personal jurisdiction, venue or service of process.
18.Entire Project Agreement. This Project Agreement including its Exhibits
contains the entire understanding of the parties with respect to its subject
matter, and supersedes and replaces any prior agreements, understandings or
promises relating to the subject matter hereof. This Project Agreement may be
supplemented or amended only upon mutual agreement of the parties in writing.
19.Headings. The Section headings contained in this Project Agreement are for
reference purposes only and shall not affect in anyway the meaning or
interpretation of this Project Agreement.
IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties have
executed and delivered this Consulting Project Agreement intending it to be
effective as of the date and year first above written.
A. Schulman Inc.


By: /s/ Andreas Guenther_______________


Name: Andreas Guenther_______________


Title:EVP and Chief Human Resources Officer


Date: August 18, 2016_________________
David C. Minc




/s/ David C. Minc______________


Date: August 18, 2016__________








